Citation Nr: 9906999	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic brain syndrome 
with conversion features, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO continued the 10 percent rating for 
service connected chronic brain syndrome with conversion 
features.  

At the October 1998 hearing before the undersigned member of 
the Board, the veteran's representative raised the issue of 
clear and unmistakable error in RO decisions that lowered the 
veteran's service connected disability rating from 50 percent 
to 30 percent, and from 30 percent to 10 percent.  As this 
issue has not previously been addressed by the RO, the Board 
refers this issue to the RO for appropriate action.  The 
veteran and his representative also contend that some of the 
veteran's symptoms -- specifically, left hip problems, 
blurred vision, bilateral arm and left hand numbing, balance 
and coordination problems, speech problems, and seizures -- 
are related to his chronic brain syndrome with conversion 
features..  As discussed below, the Board does not find that 
these symptoms are manifestations of his service connected 
disability, and thus refers the issue of service connection 
for these disabilities to the RO for appropriate action.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the issue of increased rating for chronic brain 
syndrome with conversion features warrants the assignment of 
an extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected chronic brain syndrome 
with conversion features is manifested by mild or transient 
symptoms of depression and anxiety, which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.


CONCLUSION OF LAW

1.  The criteria for an assignment of a rating greater than 
10 percent for chronic brain syndrome with conversion 
features have not been satisfied.  38 U.S.C.A. §  1110, 5107 
(West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Codes 9304, 9424, 9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  A February 1947 rating decision granted 
service connection for post traumatic personality disorder 
with a 50 percent evaluation, effective October 28, 1946, the 
date of the original claim.  This decision was based on the 
veteran's service medical records and a January 1947 VA 
examination.  The service medical records revealed that the 
veteran sustained a mild cerebral concussion and mild cheek 
lacerations in August 1943 when he was in a truck that was 
struck by a train while serving in Europe during World War 
II.  He was held for observation for possible skull fracture, 
then returned to duty.  The January 1947 VA examination 
revealed that the veteran complained of restlessness and an 
uncontrolled temper, along with back pain.  The VA examiner 
found the veteran to be very restless, but with no delusions, 
hallucinations or impaired memory.  The diagnosis was of 
moderate post traumatic personality disorders.  

An October 1947 Board decision confirmed the 50 percent 
rating.  An October 1948 rating decision decreased the 
veteran's disability rating from 50 percent to 30 percent, 
effective from December 14, 1948, based on evidence from a 
September 1948 VA examination that showed evidence of the 
veteran's continued restlessness and distress.  The veteran 
was diagnosed with encephalopathy, traumatic, with 
personality disorder and conversion and hypochondriacal 
tendencies.  A February 1949 Board decision confirmed the 30 
percent rating.  In January 1954, the RO decreased the 
veteran's disability rating, now described as chronic brain 
syndrome manifested by conversion features, from 30 percent 
to 10 percent, effective from March 9, 1954.  The December 
1953 VA examination detected no X-ray evidence of disease or 
injury to the skull.  The examiner noted the veteran's 
history of being rather nervous and upset since his inservice 
accident.  Subsequent rating decisions confirmed the 10 
percent rating.  This rating is now protected.  See 
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (1998).

The veteran has appealed the continuation of a 10 percent 
rating for his service connected chronic brain syndrome with 
conversion features, and contends that a higher rating is 
warranted.  He contends that he has left hip problems, 
blurred vision, arm and left hand numbness, coordination and 
balance problems, speech problems, and seizures, all due to 
his inservice motor vehicle accident.  After a review of the 
records, the Board finds that the evidence is against his 
claim for an increased evaluation.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

The veteran is rated under Diagnostic Codes 9304 (Dementia 
due to head trauma) and 9424 (Conversion Disorder).  Under 
the rating criteria set forth in the Schedule, a 100 percent 
rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

In applying the rating criteria of the next higher, 30 
percent, rating to the veteran's symptoms, the Board finds 
that the veteran's chronic brain syndrome condition with 
conversion features does not warrant and increased rating.  
The Board turns to the April 1998 VA examination and the 
veteran's October 1998 Board video conference hearing as a 
basis for its decision.  As a part of the April 1998 
examination, the veteran described problems with his nerves, 
for which he was prescribed medication, problems with the 
left side of his forehead, and double vision since his 
inservice accident.  He also complains of stomach aches and 
constipation, sleep and appetite problems.  During his video 
hearing, the veteran described problems with his left hip, 
numbness in his arms and left hand, impaired speech, 
coordination and balance problems, and seizures, all argued 
as being related to his inservice accident.  He also states 
that he sometimes gets very frustrated performing routine 
tasks, and gets so upset he feels physically ill.     

The Board finds that the evidence does not show symptoms of 
panic attacks, chronic sleep impairment, or mild memory loss.  
Although the April 1998 VA examination reflects that the 
veteran was mildly depressed with anxiety, and has some 
paranoid thoughts, the evidence before the Board does not 
reveal that any of these symptoms has caused ascertainable 
occupational or social impairment with occasional decrease in 
work efficiency and intermittent periods of an inability to 
perform occupational tasks.  The Board acknowledges, and 
finds credible, the veteran's account during his video 
hearing that he sometimes gets very angry while performing 
some tasks around the house.  However, the Board does not 
find that this rises to the level of an intermittent 
inability to perform occupational tasks.  Furthermore, the 
examiner from the most recent VA examination attributed the 
veteran's impaired cognitive functioning, as well as his 
residual hemiparesis and speech impediment, to the 
cerebrovascular accident, or stroke, that he suffered in 
1985.  Thus, there is a legitimate question as to whether 
even the small proportion of the veteran's symptoms that fall 
under the 30 percent rating are attributable to his inservice 
accident.     

In light of the veteran's history of nervous related 
problems, medication needed to control his anxiety and 
stress, and current observations of mild depression, anxiety 
and some paranoid thoughts, the Board is satisfied that the 
veteran continues to exhibit some symptoms of his diagnosed 
chronic brain syndrome with conversion features.  However, 
the Board finds that the current 10 percent rating for this 
disability is most appropriate.   

The Board has also considered whether the assignment of a 
disability rating higher than 30 percent is appropriate.  In 
reviewing the 50 percent criteria the Board finds that the 
veteran does not meet the criteria for this rating.  Under 
the 50 percent criteria, the veteran would have to show such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, frequent panic attacks impaired 
judgment, abstract thinking and memory, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the evidence from the April 1998 VA 
examination showed that the veteran's speech was somewhat 
circumstantial and his affect was constricted, the Board 
finds that these symptoms alone are insufficient to justify a 
rating increase to 50 percent, as the other required 
symptomatology is not present and these symptoms are not 
shown to produce reduced reliability and productivity.  The 
veteran also does not meet the criteria for the next higher 
rating, 70 percent.  Under the 70 percent criteria for mental 
disorders, he would have to show such symptoms as suicidal 
ideations, obsessional rituals, illogical or obscure speech, 
near continuous panic depression, spatial disorientation, and 
neglect of personal hygiene and appearance.   The evidence 
shows that the veteran does not presently display these 
symptoms, or that his symptoms produce deficiencies in most 
areas.  Likewise, the Board concludes that the veteran does 
not meet the criteria for the highest rating, 100 percent.  
Under the 100 percent criteria for mental disorders, the 
veteran would have to show such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, and intermittent inability to perform 
basic minimal hygiene.  The evidence shows that the veteran 
has not displayed these symptoms, nor do his symptoms produce 
total occupational and social impairment.  

The Board also addresses the contention, raised during the 
October 1998 hearing, that the veteran's symptoms of left hip 
problems, blurred vision, bilateral arms and left hand 
numbing, balance and coordination problems, speech problems, 
and seizures, are a product of the service-connected 
conversion disorder.  A review of the evidence shows that the 
veteran's symptoms of this nature are attributable to other 
causes, most notably his 1985 cerebrovascular accident.  The 
April 1998 VA examination includes a history taken from the 
veteran in which he describes left side paralysis and speech 
problems following his stroke in 1985.  The examiner noted 
that the veteran recovered from some of his problems, but 
still has hemiparesis on his left side.  The examiner 
attributed the hemiparesis, speech impediment, and impairment 
of cognitive function to the stroke.  

The Board finds this evidence consistent with the veteran's 
account of left hip problems, numbness in the left hand and 
arms, and coordination and balance problems, and does not 
find evidence of these problems prior to 1985, as shown by 
reports of VA examinations in January 1947, August 1949, 
December 1953, March 1982, and August 1985.  Furthermore, the 
August 1985 VA examination report and a July 1985 private 
medical report from Dr. B.E. Popham, Jr., O.D., both refer to 
left eye refractive error or diplopia, and attribute this to 
an astigmatism, not a conversion disorder.  The Board notes 
that an undated Application for Aid and Attendance and/or 
Housebound Benefits (Form VSO 3), received in August 1987 and 
concerning examination in that month, refers to mild 
impairment due to stroke, to include symptoms of moderate 
aphasia and difficulty walking due to weakness. Reports from 
a physician in June and July 1987 also refer to residual 
aphasia and dysarthria due to the stroke.

Specifically concerning the speech impediment, The Board does 
note that the December 1953 VA examination includes a medical 
observation of enunciation problems in the veteran's speech.  
Considering that this examination was over 30 years prior to 
the veteran's stroke, and the specific reference to current 
speech problems due to his stroke, the Board finds that the 
evidence more strongly supports the attribution of the 
current speech problems to the 1985 stroke.  As for the 
veteran's alleged seizures, the Board does not find any 
competent medical evidence of seizures.  Rather, the 
veteran's representative characterizes the veteran's 
occasional distress as a seizure.  The veteran does not 
describe these reactions as seizures.  The Board also notes 
that the testimony from the video conference includes a 
statement from the veteran that he does not remember when all 
of these symptoms began.  Thus, the Board does not find that 
the evidence supports the proposition that these symptoms are 
manifestations of the service-connected chronic brain 
syndrome with conversion features.       
     
This 10 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his chronic brain syndrome, and 
this mental condition has not had such an unusual impact on 
his employment as to render impractical the application of 
regular schedular standards.  There is no evidence that the 
impairment resulting from chronic brain syndrome warrants 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
chronic brain syndrome with conversion features is adequately 
compensated by the 10 percent schedular evaluation.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.


ORDER

An increased rating for chronic brain syndrome with 
conversion features is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




- 4 -


- 1 -


